Citation Nr: 0122491	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
skin disorder as a result of exposure to carbon 
tetrachloride.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from March 1953 to March 
1955.
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).

The issues initially included in the veteran's appeal 
included whether new and material evidence had been received 
to reopen the claims for service connection for an eye 
disorder, anxiety reaction, arthritis, hypertension, and 
bilateral hearing loss.  In a statement submitted in October 
2000, the veteran indicated that he only wished to pursue the 
skin disorder claim and dropped the other issues on appeal.  
Therefore, the other issues are considered withdrawn.  
38 C.F.R. § 20.204 (2000).  The remaining issue on appeal is 
as phrased above.    

In a statement submitted in November 2000, the veteran stated 
that he wished to reopen his claim for service connection for 
bilateral hearing loss.  He also claimed entitlement to 
service connection for tinnitus.  These matters are referred 
to the RO for any necessary and appropriate action.  

The veteran was scheduled to report for a personal hearing in 
June 2001.  He failed to report for that hearing.  Thus, the 
Board has proceeded with the evidence of record as if the 
request for such hearing had been withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Service connection for a chronic skin disorder was denied 
by the Board in December 1994.  The United States Court of 
Veterans Appeals affirmed the Board's decision in September 
1996.  

3.  The evidence received since the Board's December 1994 
decision is so significant that it must be considered with 
all the evidence of record in order to fairly decide the 
merits of the claim.  

4.  There is no competent evidence showing a relationship 
between the veteran's skin disorder and exposure to carbon 
tetrachloride or other incident during active duty service.  


CONCLUSIONS OF LAW

1.  The December 1994 Board decision that denied service 
connection for a chronic skin disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2000).

2.  New and material evidence has been received to reopen a 
claim for service connection for a chronic skin disorder as a 
result of exposure to carbon tetrachloride.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. 
§§ 3.102, 3.159).

3.  A chronic skin disorder as a result of exposure to carbon 
tetrachloride was not incurred or aggravated during the 
veteran's period of active duty service.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)); 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA has also recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

Upon a review of the records, the Board concludes that the RO 
has complied accordingly.  Specifically, the Board finds that 
the veteran and his representative have had notice of the 
applicable laws and regulations and of the evidence required 
to substantiate his claim.  The veteran has not identified 
any pertinent VA medical records or authorized VA to secure 
any private medical records.  Finally, the veteran has had 
the opportunity to submit evidence and argument on the claim.  
Therefore, evaluation of the veteran's claim on the merits, 
to include consideration of the VCAA and its implementing 
regulations in the first instance, will not be prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f). 

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received prior to that date, those 
regulation provisions do not apply.    


New and Material Evidence to Reopen

Review of the claims folder reveals that the veteran had 
previously submitted multiple claims for VA benefits that the 
RO denied.  In a December 1994 decision, the Board denied the 
veteran's claim for service connection for a skin disorder, 
which confirmed the RO's prior denials.  In a September 1996 
decision, the Court of Veterans Appeals affirmed the Board 
decision.  Therefore, the Board's December 1994 decision, 
which subsumes the prior RO decisions, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2000).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  Under this standard, new evidence may be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge, 155 
F.3d at 1363.

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).   

In December 1994, in pertinent part, the Board denied the 
veteran's service connection claim for a chronic skin 
disorder.  At that time, the Board considered the veteran's 
contentions, service medical records, post-service 
examination in 1959, VA hospitalization record in October 
1965, private medical records dated in the 1950s and 1960s 
for treatment of various disorders, VA examinations in June 
1966 and April 1968, private clinical records extending from 
1965 to 1978, a statement from the veteran's spouse dated in 
April 1991, and copies of the veteran's letters to his 
parents during service, submitted in March 1992.  In its 
decision, the Board noted that in spite of the denial in 
January 1966 for service connection for a skin disorder, the 
veteran's contentions that his skin problems related to 
exposure to carbon tetrachloride while in service established 
a new basis for consideration, and as such, the Board 
reopened the veteran's service connection claim for a skin 
disorder and reviewed it on the merits.

With respect to the veteran's skin disorder, overall, the 
Board noted that exposure to chemicals of any kind was not 
shown to have occurred during service and there were no 
clinical records to support that disability of the skin arose 
or occurred during service otherwise.  In addition to the 
various clinical records noted above, the veteran submitted 
an article that addressed a list of medical problems related 
to carbon tetrachloride exposure, but submitted no medical 
records to substantiate his position that his particular skin 
disorder was related to such exposure in service.  Overall, 
medical records were related to treatment of small furuncles 
and eczema in the groin area, and a weed rash on the arms.  
Otherwise, clinical data of record did not provide any link 
between a post-service skin disorder and the veteran's period 
of service.  Thus, the Board denied the veteran's service 
connection claim for a chronic skin disorder.

Since the Board's final determination in December 1994, the 
veteran has submitted private surgical and pathology reports 
dated in August 1991 for basal cell carcinoma of the left 
shoulder, clinical findings dated in September 1998 related 
to basal cell carcinoma of the right cheek and right eye, 
personal statements dated in June, September, and October 
1999, and a November 2000 statement from B. Reasoner, M.D.    

Upon a review of the record, the Board finds that there is 
new and material evidence to reopen the veteran's claim for 
service connection for a skin disorder.  Specifically, the 
November 2000 statement from Dr. Reasoner is new and offers 
information pertinent to the question of whether there is a 
relationship between exposure to carbon tetrachloride and 
skin cancer.  Given the state of the record, such information 
is clearly significant to a determination of the veteran's 
claim on the merits.  Accordingly, the Board finds that there 
is new and material evidence within the meaning of VA 
regulation.  38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.  


Service Connection

Because there is new and material evidence, the veteran's 
claim for service connection for a skin disorder is reopened.  
The Board must now decide the claim based on all the evidence 
of record.  38 U.S.C.A. § 5108; Hodge, 155 F.3d at 1362.  As 
discussed above, the Board finds that there has been 
compliance with the duty to notify and to assist the veteran 
regarding claim development and that the veteran has had 
ample opportunity to submit evidence and argument in support 
of his claim, such that he will not be prejudiced by the 
Board's consideration of the appeal at this time.  Bernard, 4 
Vet. App. at 392-94.  

Factual Background

The veteran's service medical records included a pre-
induction examination dated in December 1952 that revealed no 
notations as to skin disorders.  A dermatology clinical 
record dated in June 1953 disclosed a rash in existence for 
one month, which consisted of papules on the wrist, elbows, 
abdomen, buttocks, and scattered throughout the body.  The 
diagnosis was scabies.  In a March 1955 clinical record, 
noted is minimal xeroderma on the trunk, thighs, and arms.  

Private medical records dated in 1960 reflected treatment for 
a furuncle on the end of his nose and under his chin, two 
small furuncles on the neck, and an eczematous eruption in 
the groin and scrotal areas.  In 1962, the veteran was 
treated for another furuncle on the nose and a weed rash on 
the arm.      

VA hospitalization records dated in October 1965 revealed no 
skin disorder.  A medical certificate from a private 
physician dated in April 1966 indicates chronic low-grade 
furuncle on the left buttocks for three months.  VA 
examination reports dated in June 1966 and April 1968 
indicated that the skin was normal.  Private medical records 
reflecting treatment from 1966 to 1978 were negative for 
reference to a skin disorder.  

In January 1991, the veteran submitted an article concerning 
carbon tetrachloride.  In pertinent part, the article stated 
that prolonged or repeated contact of the chemical with skin 
might cause skin irritation.  

In March 1992, the veteran submitted copies of letter he sent 
to his parents during his period of service.  In a 1953 
letter, he mentioned being sick and bothered by measles.  

Private surgical and pathology reports dated in August 1991 
indicated that the veteran was treated for basal cell 
carcinoma of the left shoulder.  The veteran submitted 
clinical findings dated in September 1998 related to basal 
cell carcinoma of the right cheek and right eye.  None of the 
records offered comment as to the cause of the carcinoma.  

In his November 2000 statement, Dr. Reasoner indicated that 
the veteran asked him to write a letter addressing the 
possibility of a link between his skin cancers and exposure 
to carbon tetrachloride in service.  He stated that there 
were no studies directly linking carbon tetrachloride to 
basal cell carcinoma, though it was a known skin irritant.  
Dr. Reasoner related that that exposure was thought to be 
related to certain birth defects, low birth weight, 
intrauterine growth, retardation, and decreased survival of 
newborns.  He added that exposure to carbon tetrachloride has 
been linked to liver and kidney damage, brain damage, and 
shown to increase liver cancer in some animals.  However, Dr. 
Reasoner explained that there had not been any studies to 
link such exposure to cancer of any kind, although it had 
been classified as a probable carcinogenic agent in humans.  
Although he felt there might be some relationship between the 
carbon tetrachloride and the veteran's recurrent basal cell 
carcinoma of the skin, he stated that the medical evidence 
was not strong enough to support a positive link.      

Analysis

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In this case, the Board finds that the preponderance of the 
evidence is against service connection for a chronic skin 
disorder as a result of exposure to carbon tetrachloride in 
service.  Direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  There is no evidence of a relationship between 
a skin disorder and service in this case.  Specifically, 
although the medical evidence shows that the veteran has had 
recurring basal cell carcinoma, there is no competent 
evidence of a link between the disorder and exposure to 
carbon tetrachloride.  In fact, the only medical evidence of 
record addressing that issue is the November 2000 statement 
from Dr. Reasoner, which clearly indicates that no such link 
has been proved.  Moreover, there is no other medical 
evidence that otherwise supports a nexus between the skin 
disorder and any other incident of the veteran's period of 
active duty service.  

The veteran had proffered his own opinion that his health 
concerns, including skin cancer, are due to exposure to 
carbon tetrachloride in service.  However, a determination as 
to the etiology of a medical disorder is strictly within the 
purview of a trained medical professional.  There is no 
indication that the veteran is educated in medicine or other 
relevant field of study.  Therefore, his personal lay opinion 
as to the causation of the cancer is not competent evidence 
needed to support his claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In summary, the Board finds no relative balance of evidence 
for and against the veteran's claim.  Therefore, the 
preponderance of the evidence is against service connection 
for a chronic skin disorder as a result of exposure to carbon 
tetrachloride.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R. 
§ 3.102).  


ORDER

As new and material evidence has been received, the claim for 
service connection for a chronic skin disorder is reopened.  
To this extent, the appeal is allowed.  

Service connection for a chronic skin disorder is denied.  




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

 

